department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number telephone number date date employer_identification_number uil 419a oo-oo legend taxgayer trust comganya comgany b comgany c com12an i d plana plan b plan c union s date date date dear this responds to your letter dated date requesting rulings regarding the tax consequences of a proposed transaction involving trust the assets in trust are currently held to provide retiree life_insurance benefits to union-represented retirees the transaction addressed in this ruling would permit the assets in trust also to be used to provide retiree health benefits to union-represented retirees facts taxgayer is organized as a delaware corporation and was formed through the merger of several companies taxgayer is the successor of comgany a comgany b and comgany c xxxxxxxx xxxxxxx xxxx taxpayer provides life health and other welfare benefits to its active and retired employees and their eligible spouses and dependents through several welfare_benefit plans including plan a plan a is an umbrella welfare_benefit_plan that provides medical dental vision and life_insurance benefits to certain active and retired union-represented employees of taxpayer and its affiliates through several component plans plan b a component plan under plan a provides group term life_insurance to retired employees of company a who were before their retirement represented by unions plan c consisting of two component plans under plan a provides retiree medical and dental benefits to retired employees of company a who were before their retirement represented by unions taxpayer and its predecessors negotiated the benefits currently provided under plans band plan c through arm's-length bargaining with unions the benefits under these plans are provided under a series of collective bargaining agreements that were in effect when the covered individuals retired the collective bargaining agreements satisfy the requirements of sec_7701 a trust has received a determination_letter indicating that it is a voluntary employees' beneficiary association under sec_501 c the assets held in trust were originally accumulated in retired lives reserves maintained as separate_accounts under group-term_life_insurance policies issued to company a's predecessor company d and its affiliates effective date when company d spun off company a and the other companies company d allocated the policy reserves among the spun-off companies company a established trust effective date and policy reserves attributable to union-represented retirees covered by plan b were transferred from the life_insurance_companies to trust the assets in trust are attributable entirely to the policy reserves accumulated before_1984 and transferred to company a by company d and no contributions have been made to trust other than the transferred policy reserves attributable to union-represented retirees covered by plan b company a amended trust effective date to permit trust to provide health benefits as well as life benefits for non-management retirees and their beneficiaries the authority conferred by the date amendment has not been used to date all of the assets in trust have been held in a reserve to provide retiree life_insurance benefits for union-represented retirees under plan b no assets of trust have been used to pay retiree health benefits the transaction addressed in the ruling_request would permit the assets in trust to be transferred to the retiree health reserve in trust and used to provide retiree health benefits for union-represented retirees who are covered by plan a taxpayer represents that all of the assets in trust are derived from contributions originally made to retired lives reserves before_1984 and no contributions have been made to trust other than the transferred policy reserves attributable to union-represented retirees covered by plan b trust is a separate welfare_benefit_fund that provides only retiree life_insurance benefits pursuant to collective bargaining agreements as described in sec_419a the retiree health reserve will be a separate welfare_benefit_fund under a collective bargaining agreement xxxxxxxx xxxxxxx xxxx as described in sec_419a and assets to be transferred to the retiree health reserve will provide retiree health benefits pursuant to collective bargaining agreements as described in sec_419a amounts contributed to the retired lives reserves were deducted when made under sec_162 and would have been fully deductible under sec_162 if the contributions had in fact been made to provide post-retirement health benefits under the terms of trust and consistent with the prohibited inurement rules of sec_501 c taxpayer is prevented from recovering assets held in trust rulings requested taxpayer has requested that the service rule as follows the transfer of assets from the retiree life_insurance_reserve to the retiree health reserve in trust will not cause taxpayer to include any amount in gross_income under sec_61 the use of transferred assets to provide medical and dental benefits to union represented retirees covered by plan c will not cause taxpayer to include any amount in gross_income under sec_61 the transfer of assets from the retiree life_insurance_reserve to the retiree health reserve in trust and the use of the transferred assets to provide retiree health benefits will not result in any disqualified_benefit within the meaning of sec_4976 and will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 law sec_61 a provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 a provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year's income when a fundamentally_inconsistent_event has occurred the exclusionary part is xxxxxxxx xxxxxxx xxxx partially codified at sec_111 a and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit_rule is to approximate the results produced by a tax system based on transactional rather than annual accounting ld pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where there is no actual recovery_of funds i d pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions i d pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business sec_1_162-10t q a-2 provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 and also to the extent provided in regulations any account held for an employer by any person sec_1_419-1t q a-2 a of the regulations provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 c defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer xxxxxxxx xxxxxxx xxxx sec_4976 provides that sec_4976 c does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year in revrul_73_599 1973_2_cb_40 modified by revrul_77_92 1977_1_cb_41 the issue was whether the balance in a retired_lives_reserve had to be included in the gross_income of the employer in the taxable_year in which the employer terminated the insurance_contract the balance was attributable to premiums_paid by the employer and interest increments added by the insurance_company at the time it terminated the insurance_contract the employer directed that the insurance carrier should transfer the balance in the retired_lives_reserve to a_trust qualified as a veba under sec_501 c the employer had deducted the premiums_paid into a retired_lives_reserve during the years when it was maintaining the insurance_contract for the benefit of its employees the insurance_contract provided that upon cancellation or other termination of the contract any balance in the retired_lives_reserve could be distributed to the employer as a dividend or at the employer's option transferred to a_trust qualified under sec_501 c for the purpose of providing insurance coverage for retired employees under these facts the ruling holds that the balance in the retired_lives_reserve was includable in the employer's gross_income under sec_61 a in the year of the transfer the ruling states that because the insurance_contract gave the employer a fixed_right to receive the balance in the retired_lives_reserve in the year in which it terminated its coverage under the policy that balance was includable in the employer's gross_income for the year of the termination notwithstanding the fact that the employer directed the insurance_company to transfer the money to a sec_501 c trust the ruling also holds that in those cases in which the tax_benefit_rule under sec_111 applies the rule applies only to that part of the balance that was accumulated out of premiums it does not apply to that part of the accumulated balance that is the interest increments similarly in revrul_77_92 a corporate employer with a group term_insurance program that included a retired_lives_reserve had the option to discontinue the insurance coverage and to direct the insurance carrier to use the amount in the retired_lives_reserve either to pay premiums for insurance on the lives of retired employees or to pay a dividend to the employer the employer terminated the insurance_contract and directed the insurance carrier to transfer the balance in the retired_lives_reserve to another insurance_company to purchase insurance for retired employees the ruling states that the facts presented are in substance the same as those contained in revrul_73_599 except that the right reserved to the employer in revrul_77_92 to transfer the funds remaining in the retired_lives_reserve consisted of the right to direct payment to those funds to another insurance_company rather than to a_trust that qualified for exemption under sec_501 c however this difference was not considered material because the taxpayer's right of control_over the retired_lives_reserve was substantially the same in both cases accordingly the ruling concludes that the same basic federal_income_tax rules apply to the transfers in the two cases the ruling also states that the portion of the transferred reserve accumulated out of premiums_paid or incurred in taxable years ending after date is not includible in the employer's income because such premiums were not deducted since the employer retained the right of recapture xxxxxxxx xxxxxxx xxxx analysis and conclusion ruling_request sec_1 and in this case with regard to the transfer of assets from the existing retiree life_insurance_reserve to a retiree health reserve within trust taxpayer represents that there are provisions prohibiting the reversion of any trust assets to taxpayer the provisions precluding taxpayer from receiving a reversion distinguishes this case from the situations considered in rev ruls and therefore because taxpayer does not have any right to a reversion of the existing retiree life_insurance_reserve that will be transferred to a retiree health reserve within trust such transfer will not cause taxpayer to realize income under sec_61 with respect to the balance attributable to earnings on the retired_lives_reserve also with respect to the balance attributable to contributions taxpayer will not have income from the transfer unless the inclusionary part of the tax_benefit_rule otherwise applies as discussed below the inclusionary part of the tax_benefit_rule will not apply with respect to contributions as stated above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite the proposed transaction involves using assets attributable to contributions made before_1984 any deductions for those contributions would have been taken by company d under sec_162 limited by the rules set out in revrul_69_382 revrul_69_478 and revrul_73_599 for deductions taken under sec_162 for a contribution to a welfare_benefit_fund no distinction was made between the types of post-retirement welfare benefits provided through the fund thus the original deductions would not have been foreclosed merely because the reserve amounts could be used for post-retirement health benefits taxpayer has represented that all of the contributions to the retiree life_insurance_reserve would have been fully deductible under sec_162 if the contributions had in fact been made to provide post-retirement health benefits based on taxpayer's representation the original deductions would not have been foreclosed had the proposed transaction occurred in the taxable_year of the deductions moreover this approach is consistent with the purpose and function of the law prior to the enactment of sec_419 accordingly transferring funds from the retiree life_insurance_reserve attributable to contributions that were originally made to fund post-retirement life_insurance in order to now fund post-retirement health benefits is not fundamentally inconsistent with the deductions taken in previous years with respect to those assets therefore the inclusionary part of the tax_benefit_rule will not apply with respect to the contributions we conclude that the tax_benefit_rule does not require taxpayer to include any amount in income as a result of the transfer and use of transferred assets to provide retiree health benefits to union-represented retirees under the proposed transaction xxxxxxxx xxxxxxx xxxx ruling_request taxpayer represents that all of the assets in trust are attributable to contributions made before under sec_4976 sec_4976 c does not apply to amounts attributable to contributions to a fund that were not allowable as a deduction under sec_419 accordingly amounts attributable to contributions made prior to the effective date of sec_419 are not subject_to the sec_4976 excise_tax consequently the transfer of assets from the retiree life_insurance_reserve to the retiree health reserve in trust and the use of the transferred assets to provide retiree health benefits will not result in a disqualified_benefit within the meaning of sec_4976 and therefore will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 rulings based on the information submitted representations made and the authorities cited above we conclude that the transfer of assets from the retiree life_insurance_reserve to the retiree health reserve in trust will not cause taxpayer to include any amount in gross_income under sec_61 the use of transferred assets to provide medical and dental benefits to union represented retirees covered by plan c will not cause taxpayer to include any amount in gross_income under sec_61 the transfer of assets from the retiree life_insurance_reserve to the retiree health reserve in trust and the use of the transferred assets to provide retiree health benefits will not result in any disqualified_benefit within the meaning of sec_4976 and will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice xxxxxxxx xxxxxxx xxxx this ruling is directed only to the organization that requested it sec_611 o k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
